KOHLSAAT, District Judge.
I am of the opinion that the vaccine virus imported by applicant is included within the term “vaccine virus,” contained in paragraph 692, Free List, § 2, c. 11, Tariff Act July 24, 1897, 30 Stat. 202 (U. S. Comp. St. 1901, p. 1689), and should therefore be • admitted free of duty. I do not think that the proofs sustain the contentions of the government that the vaccine virus contemplated in said paragraph 692 was only such as had theretofore been commonly used in the vaccination of human beings for the prevention of smallpox, that applicant’s preparation was known only by the name “vaccine,” and that its introduction into this country prior to the passage of said act was in such limited quantities and in such private manner that Congress did not have, and could not be reasonably held to have had, knowledge of it as an article of commerce under the designation of “vaccine virus.” I am of the opinion, from the evidence submitted, that the term “vaccine virus” applies as well to preparations against contagious diseases, and that the use of *847applicant’s preparation in this country was sufficiently general and public, prior to the passage of said tariff act, as to be reasonably held to have been within the knowledge and contemplation of Congress at the time said paragraph 692 was determined upon.
An order may therefore be prepared overruling the action of the board of general appraisers, and canceling the entries heretofore made, imposing a duty of 25 per cent, ad valorem upon said article, under the class “medicinal preparations.”